Citation Nr: 0418161	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to Improved Pension benefits, for accrued 
benefits purposes.

2.  Entitlement to service connection for a left knee 
disability, for accrued benefits purposes.

3.  Entitlement to service connection for degenerative joint 
disease of the thoracolumbar spine, for accrued benefits 
purposes.

4.  Entitlement to service connection for the cause of the 
veteran's death.

5.  Entitlement to Dependency and Indemnity compensation 
under 38 U.S.C. § 1318.
 
6.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

7.  Entitlement to Aid and Attendance or Housebound benefits 
for the appellant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
August 1945.  He died in August 2000.  His decorations and 
medals included the Purple Heart.   The appellant is his 
surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.





REMAND

In her VA Form 9 received by the RO in August 2002, the 
appellant indicated that she did not believe that the RO had 
most of the records pertaining to the veteran's medical 
treatment during his lifetime.  She noted that the veteran 
began receiving VA medical treatment in 1969.  A review of 
the record indicates that some records of treatment for the 
veteran have been received for the years 1969 to 1970, 1995, 
1999 and 2000.  From a reading of the reports, it appears 
certain that the veteran received much additional medical 
treatment in the intervening years.  The appellant has 
identified these records as pertinent to her claims, to 
include the terminal records of treatment of the veteran.  
The appellant should be requested to identify the approximate 
dates for which the veteran received medical treatment at 
various VA and private facilities, and to the extent she 
contends that these records of treatment are relevant to her 
current claims, the records of treatment should be sought and 
obtained if they are currently available.  See 38 U.S.C.A. 
§ 5103A.

The veteran applied for aid and attendance while in receipt 
of non-service-connected pension disability benefits in March 
2000, giving rise to a claim for Improved Pension benefits 
based on the need for aid and attendance.  The claim went 
unadjudicated and he received no correspondence from the RO 
with respect to this claim from March 2000 to the time of his 
death in August 2000.  By way of history, the Board notes 
that in July 1980 the veteran attempted to elect Improved 
Pension benefits, but the RO declined to honor his election 
because it was disadvantageous to him, and informed him that 
he could make a new election at any time in the future and 
the RO would determine whether such an election was to his 
advantage.  As noted above, the veteran died in August 2000.  
In September 2000, the RO received the appellant's 
application for dependency and indemnity compensation, death 
pension and accrued benefits from the appellant, the 
veteran's surviving spouse.  In a September 2000 letter, the 
RO denied the appellant's application for death related 
benefits.  In March 2001, the RO received from the appellant 
a letter contending that her claims and the veteran's claims 
had not received adequate attention either during his 
lifetime or after his death, and that the veteran had several 
service-related disabilities during his lifetime.  In October 
2001, the RO received additional application materials 
specifically pertaining to pension benefits.  In a January 
2002 RO rating decision, the RO granted entitlement to 
special monthly pension for accrued benefits purposes, 
established effective March 2000, for the reason that the 
veteran required aid and attendance at the time of his March 
2000 application for special monthly pension.  However, in a 
March 2002 letter, the RO informed the appellant that VA 
could not pay this accrued benefit to her, for the reason 
that the veteran would have to have elected Improved Pension 
benefits (rather than the Section 306 pension benefits in 
effect at the time of his death) in order for the accrued 
benefits to be paid to her.  

In April 2002, the RO received correspondence from the 
appellant in which she essentially contended that the veteran 
qualified for Improved Pension benefits but that the RO had 
not given adequate attention to his March 2000 Improved 
Pension claim, so that the veteran had never been informed 
that he met the requirements for special monthly pension 
under the Improved Pension benefits program and was 
accordingly never provided the opportunity to make an 
election between old Section 306 pension and Improved Pension 
benefits.  The RO issued a Statement of the Case on the issue 
in July 2002, but the Board notes that the appellant was at 
no time informed of the regulations pertaining to old Section 
306 pension and Improved Pension benefits (see 38 C.F.R. 
§ 3.3), and concurrent benefits and elections (see, e.g., 38 
C.F.R. §§ 3.700, 3.701, 3.711, 3.714).  In the Board's view, 
at a minimum, the appellant has presented a plausible 
argument that she should be able to stand in the place of the 
veteran for purposes of an accrued benefits claim in electing 
Improved Pension benefits for purposes of accepting the award 
of Special Monthly Pension based on the need for Aid and 
Attendance of the veteran from March 2000 to August 2000, 
though it appears the Board would be premature in now 
accepting her contentions as an election of Improved Pension 
benefits prior to her being notified of any possible negative 
consequences of such an election.  The appellant should be 
notified of the laws and regulations pertaining to the denial 
of her claim for Improved Pension benefits, specifically to 
include any legal basis upon which she may not now elect 
Improved Pension benefits standing in the shoes of the 
veteran for purposes of his March 2000 claim for Special 
Monthly Pension based on the need for aid and attendance.

Further, the RO should obtain and associate with the claims 
file copies of the veteran's records regarding Social 
Security Administration (SSA) benefits, including any SSA 
administrative decisions (favorable or unfavorable) and the 
medical records upon which the decisions were based, for the 
reason that these records should describe the veteran's 
disabilities as of October 1970, and may indicate by history 
whether such disabilities were related to service.  The RO 
and the SSA are referred to the SSA disability benefits award 
letter dated October 1970, associated with the claims file.   
See 38 U.S.C.A. § 5103A.

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   From a review of 
the claims file, it appears that the RO has not sent the 
appellant a letter satisfying or attempting to satisfy the 
aforementioned requirements of the VCAA with respect to the 
claims on appeal.




Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claims of 
the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in her possession 
that pertains to her claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In so doing, the RO should request the 
appellant to identify treatment 
facilities and periods of treatment at 
those facilities during the veteran's 
lifetime that she contends to be relevant 
to her claims.  In any event, the RO 
should obtain the veteran's terminal 
records of treatment and records of VA 
treatment for the period from 1969 to 
August 2000.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The RO 
and the SSA are referred to the SSA 
disability benefits award letter dated 
October 1970, associated with the claims 
file.   

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA medical opinion is required for a 
determination on the merits of any issue on 
this case, for example whether his treatment 
for anxiety neurosis in April 1943, exposure 
to extreme cold during service as documented 
in April 1945 service medical records and in 
a June 1996 Surgeon General Office report, 
his in-service November 1944 motorcycle 
accident, his in-service parachute jumping 
duties, or any wounds presumed or shown to 
have been received during combat, were 
related to a disability claimed to have been 
present at the time of the veteran's death or 
were related to the cause of the veteran's 
death.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
July 2002.

Readjudication of the appeal for Improved 
Pension benefits for accrued benefits 
purposes should include consideration of 
the regulations pertaining to old Section 
306 pension and Improved Pension benefits 
(see 38 C.F.R. § 3.3), and concurrent 
benefits and elections (see, e.g,. 38 
C.F.R. §§ 3.700, 3.701, 3.711, 3.714).  
In the Board's view, at a minimum, the 
appellant has presented a plausible 
argument that she should be able to stand 
in the place of the veteran for purposes 
of an accrued benefits claim in electing 
Improved Pension benefits for purposes of 
accepting the award of Special Monthly 
Pension, though it appears the Board 
would be premature in now accepting her 
contentions as an election of Improved 
Pension benefits prior to her being 
notified of any possible negative 
consequences of such an election.  The 
appellant should be notified of the laws 
and regulations pertaining to the denial 
of her claim for Improved Pension 
benefits for accrued benefits purposes, 
specifically to include any legal basis 
upon which she may not now elect Improved 
Pension benefits standing in the shoes of 
the veteran for purposes of his March 
2000 claim for Special Monthly Pension 
based on the need for aid and attendance.

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the July 2002 SOC, 
notice of all laws and regulations 
pertaining to her claims (to include the 
laws and regulations pertaining to 
accrued benefits, Section 306 and 
Improved Pension benefits, and concurrent 
benefits and elections, see above), and 
the specific legal and evidentiary 
reasons and bases for denying her claims.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

